Rosenberry, J.
It requires no argument to reach the conclusion that the respondent, in withholding from the Board of Law Examiners and from the Justice of this court to whom he applied for admission, information re*460specting so serious a matter as an indictment for a felony, was guilty of a fraud upon the court. Matter of Pritchett, 122 App. Div. 8, 106 N. Y. Supp. 847; In re Mosher, 24 Okla. 61, 102 Pac. 705, 24 L. R. A. n. s. 530; In re Attorney’s License, 21 N. J. L. 345.
It is equally clear that had the Board of Law Examiners or the Justice to whom he applied for admission been apprised of the true situation, neither the certificate of the Board nor of the Justice would have been forthcoming.
Upon the hearing counsel for the respondent urged many matters upon our attention in mitigation of the offense, — the youth and inexperience of the respondent, that the circumstances of the offense were not such as to bring home to him a true appreciation of its real character, and the fact that he had pleaded guilty and satisfied the judgment of the court. The tendency of courts has been in the past at least to leniency rather than severity, a tendency which springs no doubt from the very wide knowledge which lawyers and judges acquire from the practice of the law as to the many frailties of human nature which mankind enjoys in common.
By the Court. — After a full and careful consideration of all of the surrounding facts • and' circumstances, it is the judgment of this court that the license of the respondent to practice law in the state of Wisconsin be and the same hereby is revoked and annulled and the respondent is required to surrender to the clerk of this court the license issued to him and his name is stricken from the poll of attorneys in this court, without prejudice, however, to the right of the respondent, upon showing by satisfactory evidence that he has in the. meantime desisted from the practice of law and that he is then of good moral character, to apply to this court for re-admission not earlier than June 1, 1928.
Let entries be made accordingly and a copy of this judgment be served upon the respondent forthwith.